 



EXHIBIT 10.1
Royalty Agreement
     This Royalty Agreement (“Agreement”) is entered into this 28th day of
August, 2006, by and between Kenneth R. Council, Trustee of the ALS Charitable
Remainder Trust, dated August 28, 2006 (“ALSCT”), and CytRx Corporation, a
Delaware corporation (“CytRx”) headquartered at 11726 San Vicente Blvd.,
Suite 650, Los Angeles, CA 90049.
     Prior to 8:30 a.m. EDT on the date immediately following the date hereof,
ALSCT shall transfer shares of Tribune Co. Common Stock and Berkshire Hathaway
Inc. Class A and Class B Common Stock having a combined value of twenty four
million five hundred thousand dollars ($24,500,000) (the “Royalty Shares”) to an
account designated by CytRx. For purposes of this Agreement, the Royalty Shares
shall be valued at the closing trading price of the shares on the date hereof on
the New York Stock Exchange.
     In consideration for the transfer of the Royalty Shares, CytRx shall pay to
ALSCT royalties in the amount of one percent (1.0%) of the worldwide Net Sales
of Arimoclomol by CytRx and CytRx Affiliates (as hereinafter defined) for
treatment of Amyotrophic lateral sclerosis (“ALS”).
     CytRx agrees to use its commercially reasonable efforts to use the proceeds
of the sale of the Royalty Shares to advance the clinical and non-clinical
development of Arimoclomol and other drugs by CytRx for the treatment of ALS.
The use of such proceeds may include, among other things, a Phase I dose ranging
study, Phase II efficacy study(ies), FDA mandatory Phase I safety studies,
including dedicated cardiac safety study, drug-interaction safety studies,
special population studies (renal insufficiency and hepatic insufficiency),
special toxicology studies, additional metabolism studies, and the evaluation of
CytRx’s pipeline of other drugs for potential efficacy in ALS using in vitro and
in vivo screening tools.
     I. Definitions.
     The following definitions shall apply:
     “Arimoclomol” shall mean the chemical substance
/+/-(2R),(Z)-N-[2-HYDROXY-3-(PIPERIDIN-1-YL)PROPOXY]-PYRIDINE-1-OXIDE-3-CARBOXIMIDOYL
CHLORIDE, as well as any pharmaceutical equivalents or alternate salts thereof.
     “CytRx Affiliate” shall mean: (a) any person or entity which owns or
controls at least fifty percent (50%) of the equity or voting stock of CytRx,
(b) any person or entity fifty percent (50%) of whose equity or voting stock is
owned or controlled by CytRx, or (c) any person or entity of which at least
fifty percent (50%) of the equity or voting stock is owned or controlled by the
same person or entity owning or controlling at least fifty percent (50%) of
CytRx.

 



--------------------------------------------------------------------------------



 



     “CytRx Patents” means any patent or patent application owned or controlled
by CytRx or any CytRx Affiliate, in existence as of the date of this Agreement,
to the extent covering developing, making, having made, using, importing,
offering to sell, or commercializing Arimoclomol for ALS. All CytRx Patents in
existence as of the date of this Agreement and relating to Arimoclomol are
enumerated on Schedule A hereto.
     “Net Sales” shall mean the amounts actually received on all sales of
Arimoclomol as a treatment for ALS and sold by CytRx or a CytRx Affiliate, less
the reasonable and customary deductions from such gross amounts including:
(i) normal and customary trade, cash and quantity discounts, allowances and
credits actually granted; (ii) credits or allowances actually granted for
damaged goods and returns or rejections of Arimoclomol; (iii) sales taxes,
duties or other taxes with respect to such sales (including, without limitation,
value added taxes or other governmental charges); (iv) insurance, postage,
customs duties and transportation costs actually incurred in shipping
Arimoclomol; (v) rebates actually granted to managed health care organizations,
wholesalers or to federal, state and local governments or by national, state or
local governmental authorities in countries other than the United States.
Notwithstanding the foregoing, Net Sales shall not include, and shall be deemed
zero with respect to: (i) the actual distribution of reasonable quantities of
promotional samples of Arimoclomol, (ii) Arimoclomol provided for clinical
trials or research purposes at cost or at no charge, and (iii) Arimoclomol
provided to a Third Party pursuant to a Third Party Arrangement (as hereinafter
defined) in which CytRx or a CytRx Affiliate shall be receiving royalties or
other consideration upon which CytRx must make payments to ALSCT under this
Agreement.In the event that Arimoclomol is sold in the form of a combination
product containing Arimoclomol and one or more other active ingredients (a
“Combination Product”), then Net Sales for such Combination Product will be
calculated by multiplying actual Net Sales of such Combination Product by the
fraction A/(A+B) where: A is the invoice price of Arimoclomol contained in the
Combination Product if sold separately by CytRx and B is the invoice price of
any other active component or components in the Combination Product if sold
separately by CytRx. In the event that Arimoclomol is sold in the form of a
Combination Product containing one or more active ingredients other than
Arimoclomol and one or more such active ingredients of the Combination Product
are not sold separately, then the above formula shall be modified such that A
shall be the total cost to CytRx of Arimoclomol and B shall be the total cost to
CytRx of any other active component or components in the combination.
     “Third Party” means any natural person, corporation, general partnership,
limited partnership, limited liability company, joint venture, proprietorship or
other de jure entity organized under the laws of any jurisdiction that is
neither a party to this Agreement nor a CytRx Affiliate.
     II. Royalties based on CytRx Licenses, Sublicenses and Other Business
Arrangements with Third Parties.
     This Agreement shall not preclude CytRx or CytRx Affiliates from entering
into a license, sublicense and/or other business arrangement with respect to
Arimoclomol with a

2



--------------------------------------------------------------------------------



 



Third Party (“Third Party Arrangement”); provided, however, that CytRx shall pay
ALSCT a royalty equal to one percent (1.0%) of all cash licensing fees,
royalties and milestone payments (“Licensing Revenue”) to the extent actually
received by CytRx or CytRx Affiliates as consideration for the grant of rights
to such Third Party relating to Arimoclomol for the treatment of ALS; provided,
however, that purchases of equity or debt of CytRx or CytRx Affiliates, payments
made in connection with research and development agreements or collaborations,
and other payments made by a Third Party where CytRx or CytRx Affiliates are
obligated to perform services or to provide goods in connection with such
payment shall not be considered Licensing Revenue for purposes of this
Agreement.
     III. Payment Reports; Payment of Royalty; Payment Exchange Rate and
Currency Conversions.
     Within forty five (45) calendar days following the close of each calendar
quarter, following the first commercial sale of Arimoclomol or receipt of
Licensing Revenue, CytRx shall furnish to ALSCT a written report for the
calendar quarter showing in each such report, if and as applicable: (1) the
number, description, internal product number and aggregate selling prices of
Arimoclomol sold or otherwise disposed of by CytRx or any CytRx Affiliate for
the treatment of ALS, and the specific itemized deductions taken during such
calendar quarter, (2) any Licensing Revenue actually received by CytRx and a
summary of the relevant provisions of any Third Party Arrangement based upon
which payments are made to ALSCT hereunder during such calendar quarter, and
(3) the royalties payable to ALSCT under this Agreement for such calendar
quarter. Simultaneously with the submission of the written report, CytRx shall
pay to ALSCT a sum equal to the aggregate royalty amount due under this
Agreement for such calendar quarter. In the event royalty payments or fees are
not received by ALSCT when due, CytRx shall pay to ALSCT interest at the lower
of (a) the then-current prime lending rate as published by the American East
Coast edition of the Wall Street Journal or (b) the maximum rate of interest
allowed by law on the royalties overdue. Payments to be made by CytRx to ALSCT
under this Agreement shall be paid by bank wire transfer in immediately
available funds to such bank account as is designated in writing by ALSCT from
time to time. Royalty payments shall be made in United States dollars. All
royalties owing with respect to Net Sales or Licensing Revenue stated in
currencies other than United States Dollars shall be converted at an exchange
rate that is the arithmetic mean of the opening telegraphic transfer selling and
buying rate published by the American East Coast edition of the Wall Street
Journal on the day preceding the payment. If by law, regulation or fiscal policy
of any country, conversion from that country’s currency into United States
Dollars is restricted or forbidden, written notice thereof shall be given to
ALSCT and payment of amounts from that country shall be made through such lawful
means as ALSCT shall designate, including, without limitation, deposit of local
currency in such recognized banking institution as ALSCT shall designate. When
in any country the law or regulation prohibits both the transmittal and the
deposit of royalties on sales in that country, royalty payments from that
country will be suspended for as long as the prohibition is in effect and, as
soon as the prohibition ceases, all royalties that CytRx or

3



--------------------------------------------------------------------------------



 



any CytRx Affiliate would have been obligated to pay, but for the prohibition,
will promptly be deposited or transmitted, as the case may be, to the extent
then allowed.
     CytRx shall keep complete and accurate records in sufficient detail to
enable the royalties payable hereunder to be determined. Upon forty-five
(45) days prior written notice from ALSCT, CytRx shall permit an independent
certified public accounting firm of nationally recognized standing selected by
ALSCT, at ALSCT’s expense, to have access during normal business hours to
examine the books and records of CytRx as reasonably necessary to verify the
royalty reports. The examination shall be limited to pertinent books and records
for any year ending not more than twenty-four (24) months prior to the date of
such request. An examination shall not occur more than once in any calendar
year.
     If such accounting firm correctly concludes that additional royalties were
owed during such period, CytRx shall pay the additional royalties within thirty
(30) days, together with interest thereon at the lower of: (a) one percent (1%)
per month pro-rated, or (b) the maximum rate of interest allowed by law. If such
underpayment exceeds ten percent (10%) of the royalty correctly due ALSCT with
respect to the audited period under inspection, then the fees charged by such
accounting firm for the work associated with the underpayment audit shall be
paid by CytRx. Any overpayments by CytRx will be credited against future royalty
obligations. In the event that CytRx disagrees with the audit report and the
chief financial officer of CytRx and ALSCT (or their designees) fail to resolve
such disagreement, the dispute will be resolved through the dispute resolution
mechanism set forth in this Agreement.
     IV. Reports.
     CytRx shall submit a report to ALSCT on each anniversary of the date of
this Agreement setting forth the use of the proceeds of the sale of the Royalty
Shares in reasonable detail. CytRx’s obligations under this Section shall
terminate once CytRx has delivered one or more reports to ALSCT showing the use
of all of the proceeds of the sale of the Royalty Shares.
     V. Representations and Warranties.
     ALSCT represents and warrants that:
     ALSCT is the owner of all right, title and interest in and to the Royalty
Shares, free and clear of any and all liens, encumbrances or security interests
of any kind. Except as set forth in this Agreement, no person or entity has any
agreement, contract, option, warrant or other right entitling such party to the
Royalty Shares. Kenneth Council is the sole Trustee of the ALSCT. The trust
agreement establishing the ALSCT has not been revoked.

4



--------------------------------------------------------------------------------



 



     CytRx represents and warrants that:
     (1) At the date of this Agreement, CytRx has full title and ownership to
the CytRx Patents;
     (2) the CytRx Patents are to CytRx’s knowledge not currently being
infringed or misappropriated by any Third Party;
     (3) at the date of this Agreement, CytRx has not received any notices of
infringement or any written communications relating in any way to a possible
infringement with respect to Arimoclomol, and CytRx is not aware of any manner
in which to develop, make, have made, use, import, offer to sell, or
commercialize Arimoclomol that would infringe any patent rights of any Third
Party;
     (4) there are no claims pending against CytRx before any court, arbitrator,
governmental or administrative agency or regulatory authority (“Governmental
Agency”) relating to the CytRx Patents, and CytRx is not subject to any judgment
or settlement from or with any Governmental Agency relating to the CytRx
Patents; and
     (5) CytRx does not own or control any patents or patent applications other
than the CytRx Patents that currently, or when issued, would be infringed by the
making, using, offering for sale, selling, or importing of Arimoclomol.
     ALSCT and CytRx represent and warrant that:
     CytRx and ALSCT have the right, power, legal capacity and authority to
enter into and perform their respective obligations under this Agreement; and no
approvals or consents of any persons other than CytRx and ALSCT are necessary in
connection with it. This Agreement has been duly executed and delivered by CytRx
and ALSCT and constitutes the legal, valid and binding obligation of CytRx and
ALSCT enforceable against them in accordance with its terms. The consummation of
the transactions contemplated by this agreement will not result in or constitute
any of the following: (1) a breach of any term or provision of this Agreement;
(2) a default or an event that, with notice, lapse of time, or both, would be a
default, breach, or violation of the terms of the ALSCT trust agreement or any
promissory note, contract, commitment, indenture, other agreement, instrument or
arrangement to which CytRx or ALSCT is a party or by which any of them or the
property of any of them is bound; or (3) the creation or imposition of any lien,
charge or encumbrance on any of the properties of ALSCT.
     VI. Confidentiality and Publicity.
     The parties may provide to one another information that is confidential
(“Confidential Information”), which the parties agree includes all materials and
reports provided by the parties pursuant to this Agreement. All other
information which is Confidential Information must, prior to its disclosure,
(1) be labeled as “Confidential” or

5



--------------------------------------------------------------------------------



 



otherwise clearly identified as confidential, or (2) if disclosed orally, be
identified as such and be reduced to writing, marked as “Confidential” and
delivered to the recipient within twenty days of such disclosure. Confidential
Information shall not include information which: (a) is or becomes a part of the
public domain through no act or omission of the receiving party; (b) was in the
receiving party’s lawful possession prior to the disclosure and had not been
obtained by the receiving party either directly or indirectly from the
disclosing party; (c) is lawfully disclosed to the receiving party by a third
party without restriction on disclosure; (d) is independently developed by the
receiving party; or (e) is disclosed pursuant to the order or requirement of a
court, administrative agency, or other governmental body; provided, however,
that the receiving party shall provide prompt notice of such court order or
requirement to the disclosing party to enable the disclosing party to seek a
protective order or otherwise prevent or restrict such disclosure. The parties
agree that, for the term of ten years from receipt, the receiving Party shall
keep confidential and shall not publish or otherwise disclose or use for any
purpose other than as provided for herein any such Confidential Information.
Disclosure of Confidential Information by either party shall be strictly limited
to the recipient’s employees, consultants or contractors on a need to know basis
only and subject to a written undertaking which protects the information at
least as well as this Agreement.
     Except as required by applicable law (including securities laws), neither
party may use the name of the other party or any of its trustees, beneficiaries,
officers, directors, employees, agents or affiliated entities, or any terms of
this Agreement, in public announcements or disclosures without the prior written
consent of the other party, which consent shall not be unreasonably withheld.
     This provision shall survive any termination or expiration of this
Agreement.
     VII. Indemnification.
     CytRx agrees to indemnify, defend, and hold harmless ALSCT, its trustees,
beneficiaries and successors and assigns, and each of their respective
affiliated entities, officers, directors, employees, agents, and successors and
assigns, from any claims relating to the clinical and non-clinical development
of Arimoclomol by CytRx and any CytRx Affiliates and the judicial exercise of
any rights by CytRx or any CytRx Affiliate in connection with the CytRx Patents
(“Claims”). Claims means any and all costs (including, without limitation,
attorneys’ fees and expenses, which fees and expenses shall include, without
limitation, fees and expenses of both outside and staff counsel), expenses or
losses arising from any and all claims, seizures, forfeitures, demands,
obligations, losses, damages, liabilities, fines, penalties, charges, injuries
to person, property, administrative and judicial proceedings, causes of action
and orders, injunctive relief, judgments and enforcement actions of any kind,
arising directly or indirectly, in whole or in part, out of or attributable to
the research, development and commercialization of Arimoclomol and the judicial
exercise of any rights by CytRx or any CytRx Affiliate in connection with the
CytRx Patents.
     This provision shall survive any termination or expiration of this
Agreement.

6



--------------------------------------------------------------------------------



 



     VIII. General Provisions.
     This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof, and the provisions hereof and thereof have
superseded any and all prior and contemporaneous agreements or understandings
relating to the matters specifically addressed herein or therein. This Agreement
may be assigned by ALSCT to the beneficiaries of ALSCT pursuant to the terms of
the trust agreement establishing ALSCT. CytRx may not assign this Agreement to
any Third Party absent prior written consent from ALSCT; provided, however, that
CytRx may assign this Agreement to any CytRx Affiliate or to a successor in
connection with the merger, consolidation, or sale of all or substantially all
of its assets or that portion of its business to which this Agreement relates.
     Failure or inability of either party to enforce any right hereunder shall
not waive any right with respect to any other or future rights or occurrences,
nor shall waiver of any condition or right in any instance be deemed a waiver of
any condition or right in any other instance. If any provision of this Agreement
shall be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement shall not be
affected thereby, and each provision shall be valid and shall be enforced to the
fullest extent permitted by law.
     If any legal action or other proceeding is brought for the enforcement of
this Agreement, or because of an alleged or actual dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorney’s fees and other costs incurred in such action or proceeding in
addition to any other relief to which it may be entitled.
     It is the express intention of the parties that their relationship is that
of independent contractors and not agents, partners, or joint venturers. Nothing
in this Agreement is intended or will be construed to permit or authorize either
party to incur, or represent that it has the power to incur, any obligation or
liability on behalf of the other party.
     This Agreement has been negotiated, executed and delivered and will be
performed in the State of California and shall be governed by and construed in
accordance with its laws.
     This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which, together, shall constitute one and the same
instrument.
     Any dispute between the parties related to this Agreement shall be resolved
exclusively by arbitration, which shall be held in Los Angeles, California, and
conducted in accordance with the Rules of the American Arbitration Association.
The award of arbitration shall be final and non-appealable and may be entered as
a judgment in any

7



--------------------------------------------------------------------------------



 



court having jurisdiction. Each party shall bear its own expenses of the
arbitration, and the arbitrator’s fees shall be shared equally.
     This Agreement is binding upon and inures to the benefit of the parties and
their respective permitted successors and assigns.
     This Agreement may be amended or modified only by a written instrument
executed by CytRx and ALSCT.
     IN WITNESS WHEREOF, CytRx and ALSCT have executed this Agreement on the
date first written above.

     
CytRx Corporation,
  Kenneth R. Council,
a Delaware corporation
  as Trustee of ALS Charitable Remainder
 
  Trust dated August 28, 2006
 
   
 
  /s/ STEVEN A. KRIEGSMAN
 
   
/s/ STEVEN A. KRIEGSMAN
 
   
By: Steven A. Kriegsman
   
Its: President and Chief Executive Officer
   

8



--------------------------------------------------------------------------------



 



Schedule A
CytRx Patents

  (1)   PCT applications

  •   PCT/HU96/00064 published as WO 97/16439 (CytRx/009)     •   PCT/HU00/00015
published as WO 00/50403 (CytRx/010)     •   PCT/HU01/00046 published as WO
01/79174 (CytRx/011)     •   PCT/HU2004/000098 published as WO 05/041965
(CytRx/012)

  (2)   Foreign Counterparts entitled to claim priority from (1)

Select Application Numbers

                                              Foreign     DOCKET   TITLE   PCT  
U.S.   EP   Counterparts   Coverage  
CytRx/009
  Hydroxylamine derivatives for enhancing molecular chaperone production and the
preparation thereof   PCT/HU96/00064
WO 97/16439   08/860,582
U.S. Pat. 6,653,326
DIV 10/618,157
DIV2 10/618,162   Granted European
Patent EP0801649B1   Pending   Arimoclomol
(generic)
 
                       
CytRx/010
  N-[2-hydroxy-3-(1-piperidinyl)-propoxy]- pyridine-1-oxide-3-carboximidoyl
chloride and its use in the treatment of insulin resistance (Insulin Resistance)
  PCT/HU00/00015
WO 00/50403   09/913,263
U.S. Pat. 6,649,628   Granted European
Patent EP1163224B1   Pending   Arimoclomol
(species)
 
                       
CytRx/011
  A pyridine-1-oxide derivative and process for its transformation into
pharmaceutically effective compounds (N-Oxide Intermediate)   PCT/HU01/00046
WO 01/79174   10/257,755
Allowed; RCE filed   EP 01 928 133.6 Pending   Pending   intermediate for
arimoclomol
 
                       
CytRx/012
  Use of a hydroximic acid halide derivative in the treatment of
neurodegenerative diseases (arimoclomol)   PCT/HU04/00098
WO 05/041965   10/582,124 pending   EP [ ]
Pending   Pending   Arimoclomol (generic and species)

9